MEMORANDUM **
Fernando Aviles-Cisneros appeals from his guilty-plea conviction and 37-month sentence for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Aviles-Cisneros’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Appellant has submitted a pro se supplemental opening brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Appellant’s motion to correct the sentencing transcript is DENIED. See Fed. RApp. P. 10(e).
Counsel’s motion to withdraw is GRANTED.
The district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.